Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication Nos. 2012/0044342, “Hing”) teaches an imaging system including a stage that supports a slide (tissue sample and label). Hing details imaging the slide with a camera and that the imaging system is made up of: two separate optical paths between the stage and camera, a lens coupled optically with the camera along the first path and an objective lens coupled with the camera along the second path, and two separate lights for illuminating first and second fields of view (the label and sample portions of the slide) along the first and second optical paths, respectively. Hing also discloses that a processor may control the stage, the light sources, and the image sensors to capture a whole slide image of the slide including the entire sample area and label area. Hing does not disclose the use of a line scan camera or a macro lens. And although other prior art discloses these items (U.S. Patent Publication No. 2016/0299057 and U.S. Patent No. 7,801,352), the combination of such art does not disclose that each optical path is optically coupled to the same line scan sensor rather than separate sensors and that the system uses the macro lens and first optical path to capture a full width image of the slide during a single stage movement. In other words, it does not disclose:
a line scan camera configured to image a first field of view along a first optical path between the stage and the line scan camera and a second field of view along a second optical path between the stage and the same line scan camera;
a macro lens optically coupled with the line scan camera along the first optical path to allow the line scan camera to capture in the first field of view an entire width of the specimen and an entire width of the label area;
an objective lens optically coupled with the same line scan camera along the second optical path;
…
at least one processor configured to control the first illumination system, the second illumination system, the stage, and the line scan camera such that the system uses the macro lens and first optical path to capture a full width image of the slide during a single stage movement.
as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481